DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Initial Remarks
	This action is in response to communication: 04/07/2022.  Claims 1-18, 21 and 23 are pending.  Claims 1 and 10 have been amended, claim 22 has been canceled and claim 23 has been added.

Response to Arguments
	Applicant’s arguments (see pages 11-12) with respect to the claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of “an exclusive memory storing an exclusive area different from an address space of a processor that is communicatively coupled to a memory bus and a control bus that is distinct from the memory bus; a data transfer unit communicatively coupled to the memory bus, the data transfer unit configured to perform transfer processing of data items between the address space and the exclusive memory via the memory bus; a calculation processing unit configured to perform calculation processing between the data items stored in the exclusive memory; a command register group including a plurality of registers, a first register of the plurality of registers holding each command of a first command column of a plurality of command columns received from the processor, and a second register of the plurality of registers holding each command of a second command column of the plurality of command columns received from the processor, the second command column is distinct from the first command column; a state machine configured to manage a state of processing in the data transfer unit and the calculation processing unit; … and2Application No.: 16/474,384Docket No.: 880005-6305-USO1 Amendment dated April 7, 2022Reply to Office Action dated December 7, 2021wherein the state machine is separate and distinct from the data transfer unit, the calculation processing unit, the command register group, the control unit, and the processor.”

Allowable Subject Matter
Claims 1-18, 21 and 23 are allowable.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: see Applicant’s Remarks dated 04/07/2022, pgs. 11-12.
Further, while the prior art of record generally teaches a multiprocessor system comprising processing elements facilitating command pooling between global and local memory, via DMA (Asano) and task queuing/order operations (Park), the prior art of record does not teach the various components (exclusive memory separate from a processor; data transfer unit; calculation processing unit; state machine; etc.) performing their identified functionalities (transferring data between the address space and the exclusive memory; perform calculation(s) processing between the data in the exclusive memory; manage state of processing in the data transfer unit and the calculation processing unit, etc.) and wherein the components are separate and distinct from the state machine.  Therefore, regarding claim 1, there is not an obvious reason, taken alone or in combination, to teach “an exclusive memory storing an exclusive area different from an address space of a processor that is communicatively coupled to a memory bus and a control bus that is distinct from the memory bus; a data transfer unit communicatively coupled to the memory bus, the data transfer unit configured to perform transfer processing of data items between the address space and the exclusive memory via the memory bus; a calculation processing unit configured to perform calculation processing between the data items stored in the exclusive memory; a command register group including a plurality of registers, a first register of the plurality of registers holding each command of a first command column of a plurality of command columns received from the processor, and a second register of the plurality of registers holding each command of a second command column of the plurality of command columns received from the processor, the second command column is distinct from the first command column; a state machine configured to manage a state of processing in the data transfer unit and the calculation processing unit; … and2Application No.: 16/474,384Docket No.: 880005-6305-USO1 Amendment dated April 7, 2022Reply to Office Action dated December 7, 2021wherein the state machine is separate and distinct from the data transfer unit, the calculation processing unit, the command register group, the control unit, and the processor.”  Claim 10 comprises the same or similar limitation as claim 1 and are, therefore, allowable for at least these reasons.  The dependent claims are allowable for at least the same reasons as its respective independent claim.  
The examiner would like to emphasize that while one or more reasons are offered why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./           Examiner, Art Unit 2137                                                                                                                                                                                             

/PRASITH THAMMAVONG/           Primary Examiner, Art Unit 2137